Ryan, J.
(concurring). While I concur in the reasoning and result of the essence of the Court’s opinion, I do not think it is necessary or appropriate to measure the propriety of the MERC order in this case against the higher "clearly erroneous” and "contrary to the great weight of the evidence” standards.
If, as my colleagues correctly state, such higher standards of review are "not necessary to decision” and are not adopted for future cases, there is no justification for employing them in this case. I do not agree that "it may be necessary [in some future case] to apply higher standards” in order to preserve the separation of powers or to justify the action of a court in discharging a court employee whose function is central to the administration of justice. Preservation of the separation of powers in the Michigan Constitution depends upon the will of the people of the State of Michigan and the meaning of the separation language in the constitution. Similarly, the justification for the discharge of a court employee whose function is central to the administration of justice turns upon the meaning of the separation of powers doctrine and not upon the appellate standard employed in assessing the sufficiency of the evidence to support such action.
The issue which my colleagues acknowledge is not part of this case, not necessary to decision, reserved for future consideration and, with respect to which no opinion is intimated, has, for those reasons, no proper place in today’s decision.
I am content to adopt the excellent opinion of Court of Appeals Judge Daniel F. Walsh for the Court below, without the inapposite dicta supplied by this Court.
Cavanagh and Boyle, JJ., took no part in the decision of this case.